Exhibit 10.5
 
ROCKDALE RESOURCES CORPORATION
2015 STOCK INCENTIVE PLAN


ARTICLE I—PREAMBLE


1.1            This 2015 Stock Incentive Plan of Rockdale Resources Corporation
(the “Company”) is intended to secure for the Company and its Affiliates the
benefits arising from ownership of the Company’s Common Stock by the Employees,
Officers, Directors and Consultants of the Company and its Affiliates, all of
whom are and will be responsible for the Company’s future growth. The Plan is
designed to help attract and retain for the Company and its Affiliates personnel
of superior ability for positions of exceptional responsibility, to reward
Employees, Officers, Directors and Consultants for their services and to
motivate such individuals through added incentives to further contribute to the
success of the Company and its Affiliates. With respect to persons subject to
Section 16 of the Act, transactions under this Plan are intended to satisfy the
requirements of Rule 16b-3 of the Act.


1.2            Awards under the Plan may be made to an Eligible Person in the
form of (i) Incentive Stock Options (to Eligible Employees only); (ii)
Nonqualified Stock Options; (iii) Restricted Stock; (iv) Stock Awards; (v)
Performance Shares; or (vi) any combination of the foregoing.
 
1.3            The Company’s board of directors adopted the Plan on September
23, 2015. The Plan shall be effective September 24, 2015 (the “Effective Date”),
subject to approval by the shareholders of the Company to the extent necessary
to satisfy the requirements of the Code, the Act, or other applicable federal or
state law. Unless sooner terminated as provided elsewhere in this Plan, this
Plan shall terminate upon the close of business on the day next preceding the
tenth (10th) anniversary of the Effective Date. Award Agreements outstanding on
such date shall continue to have force and effect in accordance with the
provisions thereof.
 
1.4            The Plan shall be governed by, and construed in accordance with,
the laws of the State of Texas (except its choice-of-law provisions).


1.5            Capitalized terms shall have the meaning provided in Article II
unless otherwise provided in this Plan or any related Award Agreement.


ARTICLE II—DEFINITIONS
 
DEFINITIONS. Except where the context otherwise indicates, the following
definitions apply:


2.1            “Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.


2.2            “Affiliate” means any parent corporation or subsidiary
corporation of the Company, whether now or hereinafter existing, as those terms
are defined in Sections 424(e) and (f), respectively, of the Code.
 
2.3            “Award” means an award granted to a Participant in accordance
with the provisions of the Plan, including, but not limited to, Stock Options,
Restricted Stock, Stock Awards, Performance Shares, or any combination of the
foregoing.


2.4            “Award Agreement” means the separate written agreement evidencing
each Award granted to a Participant under the Plan.


2.5            “Board of Directors” or “Board” means the Board of Directors of
the Company, as constituted from time to time.
 
2.6            “Bylaws” shall mean the Bylaws of the Company as amended from
time to time.


2.7            “Change of Control” means (i) the adoption of a plan of merger or
consolidation of the Company with any other corporation or association as a
result of which the holders of the voting capital stock of the Company as a
group would receive less than 50% of the voting capital stock of the surviving
or resulting corporation; (ii) the approval by the Board of Directors of an
agreement providing for the sale or transfer (other than as security for
obligations of the Company) of substantially all the assets of the Company; or
(iii) in the absence of a prior expression of approval by the Board of
Directors, the acquisition of more than 20% of the Company’s voting capital
stock by any person within the meaning of Rule 13d-3 under the Act (other than
the Company or a person that directly or indirectly controls, is controlled by,
or is under common control with, the Company).
 
 
 

--------------------------------------------------------------------------------

 


2.8            “Code” means the Internal Revenue Code of 1986, as amended, and
the regulations and interpretations promulgated thereunder.


2.9            “Committee” means a committee of two or more members of the Board
appointed by the Board in accordance with Section 3.2 of the Plan. In the event
the Company has not designated a Committee pursuant to Section 3.2 of the Plan,
“Committee” shall refer to the Compensation Committee of the Company (in the
event the Compensation Committee has authority to administer the Plan) or the
Board of Directors of the Company.


2.10          “Common Stock” means the Company’s common stock.


2.11          “Company” means Rockdale Resources Corporation, a Colorado
corporation.


2.12.         “Consultant” means any person, including an advisor engaged by the
Company or an Affiliate to render bona fide consulting or advisory services to
the Company or an Affiliate, other than as an Employee, Director or Non-Employee
Director.


2.13          “Director” means a member of the Board of Directors of the
Company.


2.14          “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.
 
2.15          “Effective Date” shall be the date set forth in Section 1.3 of the
Plan.


2.16          “Eligible Employee” means an Eligible Person who is an Employee of
the Company or any Affiliate.


2.17          “Eligible Person” means any Employee, Officer, Director,
Non-Employee Director or Consultant of the Company or any Affiliate, subject to
any other limitations as may be provided by the Code, the Act, or the Board. In
making such determinations, the Board may take into account the nature of the
services rendered by such person, his or her present and potential contribution
to the Company’s success, and such other factors as the Board in its discretion
shall deem relevant.


2.19          “Employee” means an individual who is a common-law employee of the
Company or an Affiliate including employment as an Officer. Mere service as a
Director or payment of a director’s fee by the Company or an Affiliate shall not
be sufficient to constitute “employment” by the Company or an Affiliate.


2.20          “ERISA” means the Employee Retirement Income Security Act of 1974,
as now in effect or as hereafter amended
 
2.21          “Fair Market Value” means, as of any date and unless the Committee
determines otherwise, the value of Common Stock determined as follows:


 
(a)
If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the NYSE Amex, Nasdaq National
Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market
Value will be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system for the day of
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported for the date in question, the Fair Market Value
will be the mean between the high bid and low asked prices for the Common Stock
for the day of determination, as reported in The Wall Street Journal or such
other source as the Committee deems reliable; or



 
(c)
In the absence of an established market for the Common Stock, the Fair Market
Value will be determined in good faith by the Committee.



 
(d)
The Committee also may adopt a different methodology for determining Fair Market
Value with respect to one or more Awards if a different methodology is necessary
or advisable to secure any intended favorable tax, legal or other treatment for
the particular Award(s) (for example, and without limitation, the Committee may
provide that Fair Market Value for purposes of one or more Awards will be based
on an average of closing prices (or the average of high and low daily trading
prices) for a specified period preceding the relevant date).

 
2.22           “Grant Date” means, as to any Award, the latest of:


 
(a)
the date on which the Board authorizes the grant of the Award; or



 
(b)
the date the Participant receiving the Award becomes an Employee or a Director
of the Company or its Affiliate, to the extent employment status is a condition
of the grant or a requirement of the Code or the Act; or

 
 
(c)
such other date (later than the dates described in (a) and (b) above) as the
Board may designate and as set forth in the Participant’s Award Agreement.



2.23           “Immediate Family” means any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law and shall include
adoptive relationships.


2.24           “Incentive Stock Option” means a Stock Option intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code and
is granted under Article IV of the Plan and designated as an Incentive Stock
Option in a Participant’s Award Agreement.


2.25           “Non-Employee Director” shall have the meaning set forth in Rule
16b-3 under the Act.


2.26           “Nonqualified Stock Option” means a Stock Option not intended to
qualify as an Incentive Stock Option and is not so designated in the
Participant’s Award Agreement.


2.27           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Act.
 
2.28           “Option Period” means the period during which a Stock Option may
be exercised from time to time, as established by the Board and set forth in the
Award Agreement for each Participant who is granted a Stock Option.


2.29           “Option Price” means the purchase price for a share of Common
Stock subject to purchase pursuant to a Stock Option, as established by the
Board and set forth in the Award Agreement for each Participant who is granted a
Stock Option.
 
 
 

--------------------------------------------------------------------------------

 


2.30           “Outside Director” means a Director who either (i) is not a
current employee of the Company or an “affiliated corporation” (within the
meaning of Treasury Regulations promulgated under Section 162(m) of the Code),
is not a former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.
 
2.31           “Participant” means an Eligible Person to whom an Award has been
granted and who has entered into an Award Agreement evidencing the Award or, if
applicable, such other person who holds an outstanding Award.


2.32           “Performance Objectives” shall have the meaning set forth in
Article IX of the Plan.


2.33           “Performance Period” shall have the meaning set forth in Article
IX of the Plan.


2.34           “Performance Share” means an Award under Article IX of the Plan
of a unit valued by reference to the Common Stock, the payout of which is
subject to achievement of such Performance Objectives, measured during one or
more Performance Periods, as the Board, in its sole discretion, shall establish
at the time of such Award and set forth in a Participant’s Award Agreement.


2.35           “Plan” means this Rockdale Resources Corporation 2015 Stock
Incentive Plan, as it may be amended from time to time.


2.36           “Reporting Person” means a person required to file reports under
Section 16(a) of the Act.


2.37           “Restricted Stock” means an Award under Article VII of the Plan
of shares of Common Stock that are at the time of the Award subject to
restrictions or limitations as to the Participant’s ability to sell, transfer,
pledge or assign such shares, which restrictions or limitations may lapse
separately or in combination at such time or times, in installments or
otherwise, as the Board, in its sole discretion, shall determine at the time of
such Award and set forth in a Participant’s Award Agreement.
 
2.38           “Restriction Period” means the period commencing on the Grant
Date with respect to such shares of Restricted Stock and ending on such date as
the Board, in its sole discretion, shall establish and set forth in a
Participant’s Award Agreement.


2.39           “Retirement” means retirement as determined under procedures
established by the Board or in any Award, as set forth in a Participant’s Award
Agreement.


2.40           “Rule 16b-3” means Rule 16b-3 promulgated under the Act or any
successor to Rule 16b-3, as in effect from time to time. Those provisions of the
Plan which make express reference to Rule 16b-3, or which are required in order
for certain option transactions to qualify for exemption under Rule 16b-3, shall
apply only to a Reporting Person.


2.41           “Stock Award” means an Award of shares of Common Stock under
Article VIII of the Plan.
 
2.42           “Stock Option” means an Award under Article IV or Article V of
the Plan of an option to purchase Common Stock. A Stock Option may be either an
Incentive Stock Option or a Nonqualified Stock Option. 


2.43           “Ten Percent Stockholder” means an individual who owns (or is
deemed to own pursuant to Section 424(d) of the Code), at the time of grant,
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or any of its Affiliates.


2.44           “Termination of Service” means (i) in the case of an Eligible
Employee, the discontinuance of employment of such Participant with the Company
or its Subsidiaries for any reason other than a transfer to another member of
the group consisting of the Company and its Affiliates and (ii) in the case of a
Director who is not an Employee of the Company or any Affiliate, the date such
Participant ceases to serve as a Director. The determination of whether a
Participant has discontinued service shall be made by the Board in its sole
discretion. In determining whether a Termination of Service has occurred, the
Board may provide that service as a Consultant or service with a business
enterprise in which the Company has a significant ownership interest shall be
treated as employment with the Company.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE III – ADMINISTRATION


3.1            The Plan shall be administered by the Board of Directors of the
Company. The Board shall have the exclusive right to interpret and construe the
Plan, to select the Eligible Persons who shall receive an Award, and to act in
all matters pertaining to the grant of an Award and the determination and
interpretation of the provisions of the related Award Agreement, including,
without limitation, the determination of the number of shares subject to Stock
Options and the Option Period(s) and Option Price(s) thereof, the number of
shares of Restricted Stock or shares subject to Stock Awards or Performance
Shares subject to an Award, the vesting periods (if any) and the form, terms,
conditions and duration of each Award, and any amendment thereof consistent with
the provisions of the Plan. The Board may adopt, establish, amend and rescind
such rules, regulations and procedures as it may deem appropriate for the proper
administration of the Plan, make all other determinations which are, in the
Board’s judgment, necessary or desirable for the proper administration of the
Plan, amend the Plan or a Stock Award as provided in Article XI, and terminate
or suspend the Plan as provided in Article XI. All acts, determinations and
decisions of the Board made or taken pursuant to the Plan or with respect to any
questions arising in connection with the administration and interpretation of
the Plan or any Award Agreement, including the severability of any and all of
the provisions thereof, shall be conclusive, final and binding upon all persons.


3.2            The Board may, to the full extent permitted by and consistent
with applicable law and the Company’s Bylaws, and subject to Subparagraph 3.2(b)
herein below, delegate any or all of its powers with respect to the
administration of the Plan to the Company’s Compensation Committee or another
Committee of the Company consisting of not fewer than two members of the Board
each of whom shall qualify (at the time of appointment to the Committee and
during all periods of service on the Committee) in all respects as a
Non-Employee Director and as an Outside Director.
 
 
 
(a)
If administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
the Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not consistent with the provisions of the
Plan, as may be adopted from time to time by the Board.



 
(b)
The Board may abolish the Committee at any time and reassume all powers and
authority previously delegated to the Committee.



 
(c)
In addition to, and not in limitation of, the right of any Committee so
designated by the Board to administer this Plan to grant Awards to Eligible
Persons under this Plan, the full Board of Directors and/or the Company’s
Compensation Committee may from time to time grant Awards to Eligible Persons
pursuant to the terms and conditions of this Plan, subject to the requirements
of the Code, Rule 16b-3 under the Act or any other applicable law, rule or
regulation. In connection with any such grants, the Board of Directors and/or
the Company’s Compensation Committee shall have all of the power and authority
of the Committee to determine the Eligible Persons to whom such Awards shall be
granted and the other terms and conditions of such Awards.

 
3.3            Without limiting the provisions of this Article III, and subject
to the provisions of Article X, the Board is authorized to take such action as
it determines to be necessary or advisable, and fair and equitable to
Participants and to the Company, with respect to an outstanding Award in the
event of a Change of Control as described in Article X or other similar event.
Such action may include, but shall not be limited to, establishing, amending or
waiving the form, terms, conditions and duration of an Award and the related
Award Agreement, so as to provide for earlier, later, extended or additional
times for exercise or payments, differing methods for calculating payments,
alternate forms and amounts of payment, an accelerated release of restrictions
or other modifications. The Board may take such actions pursuant to this Section
3.3 by adopting rules and regulations of general applicability to all
Participants or to certain categories of Participants, by including, amending or
waiving terms and conditions in an Award and the related Award Agreement, or by
taking action with respect to individual Participants from time to time.
 
 
 

--------------------------------------------------------------------------------

 


3.4            Subject to the provisions of Section 3.9, the maximum aggregate
number of shares of Common Stock which may be issued pursuant to Awards under
the Plan shall be four million (4,000,000) shares. Such shares of Common Stock
shall be made available from authorized and unissued shares of the Company.


 
(a)
For all purposes under the Plan, each Performance Share awarded shall be counted
as one share of Common Stock subject to an Award.



 
(b)
If, for any reason, any shares of Common Stock (including shares of Common Stock
subject to Performance Shares) that have been awarded or are subject to issuance
or purchase pursuant to Awards outstanding under the Plan are not delivered or
purchased, or are reacquired by the Company, for any reason, including but not
limited to a forfeiture of Restricted Stock or failure to earn Performance
Shares or the termination, expiration or cancellation of a Stock Option, or any
other termination of an Award without payment being made in the form of shares
of Common Stock (whether or not Restricted Stock), such shares of Common Stock
shall not be charged against the aggregate number of shares of Common Stock
available for Award under the Plan and shall again be available for Awards under
the Plan. In no event, however, may Common Stock that is surrendered or withheld
to pay the exercise price of a Stock Option or to satisfy tax withholding
requirements be available for future grants under the Plan.



 
(c)
The foregoing subsections (a) and (b) of this Section 3.4 shall be subject to
any limitations provided by the Code or by Rule 16b-3 under the Act or by any
other applicable law, rule or regulation.



3.5            Each Award granted under the Plan shall be evidenced by a written
Award Agreement, which shall be subject to and shall incorporate (by reference
or otherwise) the applicable terms and conditions of the Plan and shall include
any other terms and conditions (not inconsistent with the Plan) required by the
Board.


3.6            The Company shall not be required to issue or deliver any
certificates for shares of Common Stock under the Plan prior to:


 
(a)
any required approval of the Plan by the shareholders of the Company; and



 
(b)
the completion of any registration or qualification of such shares of Common
Stock under any federal or state law, or any ruling or regulation of any
governmental body that the Company shall, in its sole discretion, determines to
be necessary or advisable.



3.7            The Board may require any Participant acquiring shares of Common
Stock pursuant to any Award under the Plan to represent to and agree with the
Company in writing that such person is acquiring the shares of Common Stock for
investment purposes and without a view to resale or distribution thereof. Shares
of Common Stock issued and delivered under the Plan shall also be subject to
such stop-transfer orders and other restrictions as the Board may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Common Stock is then
listed and any applicable federal or state laws, and the Board may cause a
legend or legends to be placed on the certificate or certificates representing
any such shares to make appropriate reference to any such restrictions. In
making such determination, the Board may rely upon an opinion of counsel for the
Company.
 
 
 

--------------------------------------------------------------------------------

 


3.8            Except as otherwise expressly provided in the Plan or in an Award
Agreement with respect to an Award, no Participant shall have any right as a
shareholder of the Company with respect to any shares of Common Stock subject to
such Participant’s Award except to the extent that, and until, one or more
certificates representing such shares of Common Stock shall have been delivered
to the Participant. No shares shall be required to be issued, and no
certificates shall be required to be delivered, under the Plan unless and until
all of the terms and conditions applicable to such Award shall have, in the sole
discretion of the Board, been satisfied in full and any restrictions shall have
lapsed in full, and unless and until all of the requirements of law and of all
regulatory bodies having jurisdiction over the offer and sale, or issuance and
delivery, of the shares shall have been fully complied with.
 
3.9            The total amount of shares with respect to which Awards may be
granted under the Plan and rights of outstanding Awards (both as to the number
of shares subject to the outstanding Awards and the Option Price(s) or other
purchase price(s) of such shares, as applicable) shall be appropriately adjusted
for any increase or decrease in the number of outstanding shares of Common Stock
of the Company resulting from payment of a stock dividend on the Common Stock, a
stock split or subdivision or combination of shares of the Common Stock, or a
reorganization or reclassification of the Common Stock, or any other change in
the structure of shares of the Common Stock. The foregoing adjustments and the
manner of application of the foregoing provisions shall be determined by the
Board in its sole discretion. Any such adjustment may provide for the
elimination of any fractional shares which might otherwise become subject to an
Award. All adjustments made as the result of the foregoing in respect of each
Incentive Stock Option shall be made so that such Incentive Stock Option shall
continue to be an Incentive Stock Option, as defined in Section 422 of the Code.


3.10            No director or person acting pursuant to authority delegated by
the Board shall be liable for any action or determination under the Plan made in
good faith. The members of the Board shall be entitled to indemnification by the
Company in the manner and to the extent set forth in the Company’s Articles of
Incorporation, as amended, Bylaws or as otherwise provided from time to time
regarding indemnification of Directors.


3.11            The Board shall be authorized to make adjustments in any
performance based criteria or in the other terms and conditions of outstanding
Awards in recognition of unusual or nonrecurring events affecting the Company
(or any Affiliate, if applicable) or its financial statements or changes in
applicable laws, regulations or accounting principles. The Board may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award Agreement in the manner and to the extent it shall deem necessary or
desirable to reflect any such adjustment. In the event the Company (or any
Affiliate, if applicable) shall assume outstanding employee benefit awards or
the right or obligation to make future such awards in connection with the
acquisition of another corporation or business entity, the Board may, in its
sole discretion, make such adjustments in the terms of outstanding Awards under
the Plan as it shall deem appropriate.


3.12            Subject to the express provisions of the Plan, the Board shall
have full power and authority to determine whether, to what extent and under
what circumstances any outstanding Award shall be terminated, canceled,
forfeited or suspended. Notwithstanding the foregoing or any other provision of
the Plan or an Award Agreement, all Awards to any Participant that are subject
to any restriction or have not been earned or exercised in full by the
Participant shall be terminated and canceled if the Participant is terminated
for cause, as determined by the Board in its sole discretion.
 
ARTICLE IV—INCENTIVE STOCK OPTIONS


4.1            The Board, in its sole discretion, may from time to time on or
after the Effective Date grant Incentive Stock Options to Eligible Employees,
subject to the provisions of this Article IV and Articles III and VI and subject
to the following conditions:
 
 
 

--------------------------------------------------------------------------------

 


 
(a)
Incentive Stock Options shall be granted only to Eligible Employees, each of
whom may be granted one or more of such Incentive Stock Options at such time or
times determined by the Board.



 
(b)
The Option Price per share of Common Stock for an Incentive Stock Option shall
be set in the Award Agreement, but shall not be less than (i) one hundred
percent (100%) of the Fair Market Value of the Common Stock at the Grant Date,
or (ii) in the case of an Incentive Stock Option granted to a Ten Percent
Stockholder, one hundred ten percent (110%) of the Fair Market Value of the
Common Stock at the Grant Date.



 
(c)
An Incentive Stock Option may be exercised in full or in part from time to time
within ten (10) years from the Grant Date, or such shorter period as may be
specified by the Board as the Option Period and set forth in the Award
Agreement; provided, however, that, in the case of an Incentive Stock Option
granted to a Ten Percent Stockholder, such period shall not exceed five (5)
years from the Grant Date; and further, provided that, in any event, the
Incentive Stock Option shall lapse and cease to be exercisable upon a
Termination of Service or within such period following a Termination of Service
as shall have been determined by the Board and set forth in the related Award
Agreement; and provided, further, that such period shall not exceed the period
of time ending on the date three (3) months following a Termination of Service,
unless employment shall have terminated:



 
(i)
as a result of Disability, in which event such period shall not exceed the
period of time ending on the date twelve (12) months following a Termination of
Service; or



 
(ii)
as a result of death, or if death shall have occurred following a Termination of
Service (other than as a result of Disability) and during the period that the
Incentive Stock Option was still exercisable, in which event such period may not
exceed the period of time ending on the earlier of the date twelve (12) months
after the date of death;



and provided, further, that such period following a Termination of Service or
death shall in no event extend beyond the original Option Period of the
Incentive Stock Option.


 
(d)
The aggregate Fair Market Value of the shares of Common Stock with respect to
which any Incentive Stock Options (whether under this Plan or any other plan
established by the Company) are first exercisable during any calendar year by
any Eligible Employee shall not exceed one hundred thousand dollars ($100,000),
determined based on the Fair Market Value(s) of such shares as of their
respective Grant Dates; provided, however, that to the extent permitted under
Section 422 of the Code, if the aggregate Fair Market Values of the shares of
Common Stock with respect to which Stock Options intended to be Incentive Stock
Options are first exercisable by any Eligible Employee during any calendar year
(whether such Stock Options are granted under this Plan or any other plan
established by the Company) exceed one hundred thousand dollars ($100,000), the
Stock Options or portions thereof which exceed such limit (according to the
order in which they were granted) shall be treated as Nonqualified Stock
Options.
 
 
(e)
No Incentive Stock Options may be granted more than ten (10) years from the
Effective Date.



 
(f)
The Award Agreement for each Incentive Stock Option shall provide that the
Participant shall notify the Company if such Participant sells or otherwise
transfers any shares of Common Stock acquired upon exercise of the Incentive
Stock Option within two (2) years of the Grant Date of such Incentive Stock
Option or within one (1) year of the date such shares were acquired upon the
exercise of such Incentive Stock Option.

 
 
 

--------------------------------------------------------------------------------

 
 
4.2            Subject to the limitations of Section 3.4, the maximum aggregate
number of shares of Common Stock subject to Incentive Stock Option Awards shall
be the maximum aggregate number of shares available for Awards under the Plan.


4.3            The Board may provide for any other terms and conditions which it
determines should be imposed for an Incentive Stock Option to qualify under
Section 422 of the Code, as well as any other terms and conditions not
inconsistent with this Article IV or Articles III or VI, as determined in its
sole discretion and set forth in the Award Agreement for such Incentive Stock
Option.


4.4            Each provision of this Article IV and of each Incentive Stock
Option granted hereunder shall be construed in accordance with the provisions of
Section 422 of the Code, and any provision hereof that cannot be so construed
shall be disregarded.


ARTICLE V—NONQUALIFIED STOCK OPTIONS


5.1            The Board, in its sole discretion, may from time to time on or
after the Effective Date grant Nonqualified Stock Options to Eligible Persons,
subject to the provisions of this Article V and Articles III and VI and subject
to the following conditions:


 
(a)
Nonqualified Stock Options may be granted to any Eligible Person, each of whom
may be granted one or more of such Nonqualified Stock Options, at such time or
times determined by the Board.



 
(b)
The Option Price per share of Common Stock for a Nonqualified Stock Option shall
be set in the Award Agreement and may be less than one hundred percent (100%) of
the Fair Market Value of the Common Stock at the Grant Date; provided, however,
that the exercise price of each Nonqualified Stock Option granted under the Plan
shall in no event be less than the par value per share of the Company’s Common
Stock.



 
(c)
A Nonqualified Stock Option may be exercised in full or in part from time to
time within the Option Period specified by the Board and set forth in the Award
Agreement; provided, however, that, in any event, the Nonqualified Stock Option
shall lapse and cease to be exercisable upon a Termination of Service or within
such period following a Termination of Service as shall have been determined by
the Board and set forth in the related Award Agreement.



5.2            The Board may provide for any other terms and conditions for a
Nonqualified Stock Option not inconsistent with this Article V or Articles III
or VI, as determined in its sole discretion and set forth in the Award Agreement
for such Nonqualified Stock Option.
 
ARTICLE VI—INCIDENTS OF STOCK OPTIONS


6.1            Each Stock Option shall be granted subject to such terms and
conditions, if any, not inconsistent with this Plan, as shall be determined by
the Board and set forth in the related Award Agreement, including any provisions
as to continued employment as consideration for the grant or exercise of such
Stock Option and any provisions which may be advisable to comply with applicable
laws, regulations or rulings of any governmental authority.


6.2            Except as hereinafter described, a Stock Option shall not be
transferable by the Participant other than by will or by the laws of descent and
distribution, and shall be exercisable during the lifetime of the Participant
only by the Participant or the Participant’s guardian or legal representative.
In the event of the death of a Participant, any unexercised Stock Options may be
exercised to the extent otherwise provided herein or in such Participant’s Award
Agreement by the executor or personal representative of such Participant’s
estate or by any person who acquired the right to exercise such Stock Options by
bequest under the Participant’s will or by inheritance. The Board, in its sole
discretion, may at any time permit a Participant to transfer a Nonqualified
Stock Option for no consideration to or for the benefit of one or more members
of the Participant’s Immediate Family (including, without limitation, to a trust
for the benefit of the Participant and/or one or more members of such
Participant’s Immediate Family or a corporation, partnership or limited
liability company established and controlled by the Participant and/or one or
more members of such Participant’s Immediate Family), subject to such limits as
the Board may establish. The transferee of such Nonqualified Stock Option shall
remain subject to all terms and conditions applicable to such Nonqualified Stock
Option prior to such transfer. The foregoing right to transfer the Nonqualified
Stock Option, if granted by the Board shall apply to the right to consent to
amendments to the Award Agreement.
 
 
 

--------------------------------------------------------------------------------

 


6.3            Shares of Common Stock purchased upon exercise of a Stock Option
shall be paid for in such amounts, at such times and upon such terms as shall be
determined by the Board, subject to limitations set forth in the Stock Option
Award Agreement. The Board may, in its sole discretion, permit the exercise of a
Stock Option by payment in cash or by tendering shares of Common Stock (either
by actual delivery of such shares or by attestation), or any combination
thereof, as determined by the Board. In the sole discretion of the Board,
payment in shares of Common Stock also may be made with shares received upon the
exercise or partial exercise of the Stock Option, whether or not involving a
series of exercises or partial exercises and whether or not share certificates
for such shares surrendered have been delivered to the Participant. The Board
also may, in its sole discretion, permit the payment of the exercise price of a
Stock Option by the voluntary surrender of all or a portion of the Stock Option.
Shares of Common Stock previously held by the Participant and surrendered in
payment of the Option Price of a Stock Option shall be valued for such purpose
at the Fair Market Value thereof on the date the Stock Option is exercised.
 
6.4            The holder of a Stock Option shall have no rights as a
shareholder with respect to any shares covered by the Stock Option (including,
without limitation, any voting rights, the right to inspect or receive the
Company’s balance sheets or financial statements or any rights to receive
dividends or non-cash distributions with respect to such shares) until such time
as the holder has exercised the Stock Option and then only with respect to the
number of shares which are the subject of the exercise. No adjustment shall be
made for dividends or other rights for which the record date is prior to the
date such stock certificate is issued.


6.5            The Board may permit the voluntary surrender of all or a portion
of any Stock Option granted under the Plan to be conditioned upon the granting
to the Participant of a new Stock Option for the same or a different number of
shares of Common Stock as the Stock Option surrendered, or may require such
voluntary surrender as a condition precedent to a grant of a new Stock Option to
such Participant. Subject to the provisions of the Plan, such new Stock Option
shall be exercisable at such Option Price, during such Option Period and on such
other terms and conditions as are specified by the Board at the time the new
Stock Option is granted. Upon surrender, the Stock Options surrendered shall be
canceled and the shares of Common Stock previously subject to them shall be
available for the grant of other Stock Options.


6.6            The Board may at any time offer to purchase a Participant’s
outstanding Stock Option for a payment equal to the value of such Stock Option
payable in cash, shares of Common Stock or Restricted Stock or other property
upon surrender of the Participant’s Stock Option, based on such terms and
conditions as the Board shall establish and communicate to the Participant at
the time that such offer is made.
 
6.7            The Board shall have the discretion, exercisable either at the
time the Award is granted or at the time the Participant discontinues
employment, to establish as a provision applicable to the exercise of one or
more Stock Options that, during a limited period of exercisability following a
Termination of Service, the Stock Option may be exercised not only with respect
to the number of shares of Common Stock for which it is exercisable at the time
of the Termination of Service but also with respect to one or more subsequent
installments for which the Stock Option would have become exercisable had the
Termination of Service not occurred.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII—RESTRICTED STOCK


7.1            The Board, in its sole discretion, may from time to time on or
after the Effective Date award shares of Restricted Stock to Eligible Persons as
a reward for past service and an incentive for the performance of future
services that will contribute materially to the successful operation of the
Company and its Affiliates, subject to the terms and conditions set forth in
this Article VII.


7.2            The Board shall determine the terms and conditions of any Award
of Restricted Stock, which shall be set forth in the related Award Agreement,
including without limitation:


 
(a)
the purchase price, if any, to be paid for such Restricted Stock, which may be
zero, subject to such minimum consideration as may be required by applicable
law;



 
(b)
the duration of the Restriction Period or Restriction Periods with respect to
such Restricted Stock and whether any events may accelerate or delay the end of
such Restriction Period(s);



 
(c)
the circumstances upon which the restrictions or limitations shall lapse, and
whether such restrictions or limitations shall lapse as to all shares of
Restricted Stock at the end of the Restriction Period or as to a portion of the
shares of Restricted Stock in installments during the Restriction Period by
means of one or more vesting schedules;



 
(d)
whether such Restricted Stock is subject to repurchase by the Company or to a
right of first refusal at a predetermined price or if the Restricted Stock may
be forfeited entirely under certain conditions;



 
(e)
whether any performance goals may apply to a Restriction Period to shorten or
lengthen such period; and



 
(f)
whether dividends and other distributions with respect to such Restricted Stock
are to be paid currently to the Participant or withheld by the Company for the
account of the Participant.



7.3            Awards of Restricted Stock must be accepted within a period of
thirty (30) days after the Grant Date (or such shorter or longer period as the
Board may specify at such time) by executing an Award Agreement with respect to
such Restricted Stock and tendering the purchase price, if any. A prospective
recipient of an Award of Restricted Stock shall not have any rights with respect
to such Award, unless such recipient has executed an Award Agreement with
respect to such Restricted Stock, has delivered a fully executed copy thereof to
the Board and has otherwise complied with the applicable terms and conditions of
such Award.


7.4            In the sole discretion of the Board and as set forth in the Award
Agreement for an Award of Restricted Stock, all shares of Restricted Stock held
by a Participant and still subject to restrictions shall be forfeited by the
Participant upon the Participant’s Termination of Service and shall be
reacquired, canceled and retired by the Company. Notwithstanding the foregoing,
unless otherwise provided in an Award Agreement with respect to an Award of
Restricted Stock, in the event of the death, Disability or Retirement of a
Participant during the Restriction Period, or in other cases of special
circumstances (including hardship or other special circumstances of a
Participant whose employment is involuntarily terminated), the Board may elect
to waive in whole or in part any remaining restrictions with respect to all or
any part of such Participant’s Restricted Stock, if it finds that a waiver would
be appropriate.
 
7.5            Except as otherwise provided in this Article VII, no shares of
Restricted Stock received by a Participant shall be sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of during the
Restriction Period.
 
 
 

--------------------------------------------------------------------------------

 


7.6            Upon an Award of Restricted Stock to a Participant, a certificate
or certificates representing the shares of such Restricted Stock will be issued
to and registered in the name of the Participant. Unless otherwise determined by
the Board, such certificate or certificates will be held in custody by the
Company until (i) the Restriction Period expires and the restrictions or
limitations lapse, in which case one or more certificates representing such
shares of Restricted Stock that do not bear a restrictive legend (other than any
legend as required under applicable federal or state securities laws) shall be
delivered to the Participant, or (ii) a prior forfeiture by the Participant of
the shares of Restricted Stock subject to such Restriction Period, in which case
the Company shall cause such certificate or certificates to be canceled and the
shares represented thereby to be retired, all as set forth in the Participant’s
Award Agreement. It shall be a condition of an Award of Restricted Stock that
the Participant deliver to the Company a stock power endorsed in blank relating
to the shares of Restricted Stock to be held in custody by the Company.


7.7            Except as provided in this Article VII or in the related Award
Agreement, a Participant receiving an Award of shares of Restricted Stock Award
shall have, with respect to such shares, all rights of a shareholder of the
Company, including the right to vote the shares and the right to receive any
distributions, unless and until such shares are otherwise forfeited by such
Participant; provided, however, the Board may require that any cash dividends
with respect to such shares of Restricted Stock be automatically reinvested in
additional shares of Restricted Stock subject to the same restrictions as the
underlying Award, or may require that cash dividends and other distributions on
Restricted Stock be withheld by the Company or its Affiliates for the account of
the Participant. The Board shall determine whether interest shall be paid on
amounts withheld, the rate of any such interest, and the other terms applicable
to such withheld amounts.


ARTICLE VIII—STOCK AWARDS


8.1            The Board, in its sole discretion, may from time to time on or
after the Effective Date grant Stock Awards to Eligible Persons in payment of
compensation that has been earned or as compensation to be earned, including
without limitation compensation awarded or earned concurrently with or prior to
the grant of the Stock Award, subject to the terms and conditions set forth in
this Article VIII.
 
8.2            For the purposes of this Plan, in determining the value of a
Stock Award, all shares of Common Stock subject to such Stock Award shall be set
in the Award Agreement and may be less than one hundred percent (100%) of the
Fair Market Value of the Common Stock at the Grant Date.


8.3            Unless otherwise determined by the Board and set forth in the
related Award Agreement, shares of Common Stock subject to a Stock Award will be
issued, and one or more certificates representing such shares will be delivered,
to the Participant as soon as practicable following the Grant Date of such Stock
Award. Upon the issuance of such shares and the delivery of one or more
certificates representing such shares to the Participant, such Participant shall
be and become a shareholder of the Company fully entitled to receive dividends,
to vote and to exercise all other rights of a shareholder of the Company.
Notwithstanding any other provision of this Plan, unless the Board expressly
provides otherwise with respect to a Stock Award, as set forth in the related
Award Agreement, no Stock Award shall be deemed to be an outstanding Award for
purposes of the Plan.


ARTICLE IX—PERFORMANCE SHARES


9.1            The Board, in its sole discretion, may from time to time on or
after the Effective Date award Performance Shares to Eligible Persons as an
incentive for the performance of future services that will contribute materially
to the successful operation of the Company and its Affiliates, subject to the
terms and conditions set forth in this Article IX.


9.2            The Board shall determine the terms and conditions of any Award
of Performance Shares, which shall be set forth in the related Award Agreement,
including without limitation:


 
(a)
the purchase price, if any, to be paid for such Performance Shares, which may be
zero, subject to such minimum consideration as may be required by applicable
law;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
the performance period (the “Performance Period”) and/or performance objectives
(the “Performance Objectives”) applicable to such Awards;



 
(c)
the number of Performance Shares that shall be paid to the Participant if the
applicable Performance Objectives are exceeded or met in whole or in part; and



 
(d)
the form of settlement of a Performance Share.



9.3            At any date, each Performance Share shall have a value equal to
the Fair Market Value of a share of Common Stock.


9.4            Performance Periods may overlap, and Participants may participate
simultaneously with respect to Performance Shares for which different
Performance Periods are prescribed.
 
9.5            Performance Objectives may vary from Participant to Participant
and between Awards and shall be based upon such performance criteria or
combination of factors as the Board may deem appropriate, including, but not
limited to, minimum earnings per share or return on equity. If during the course
of a Performance Period there shall occur significant events which the Board
expects to have a substantial effect on the applicable Performance Objectives
during such period, the Board may revise such Performance Objectives.


9.6            In the sole discretion of the Board and as set forth in the Award
Agreement for an Award of Performance Shares, all Performance Shares held by a
Participant and not earned shall be forfeited by the Participant upon the
Participant’s Termination of Service. Notwithstanding the foregoing, unless
otherwise provided in an Award Agreement with respect to an Award of Performance
Shares, in the event of the death, Disability or Retirement of a Participant
during the applicable Performance Period, or in other cases of special
circumstances (including hardship or other special circumstances of a
Participant whose employment is involuntarily terminated), the Board may
determine to make a payment in settlement of such Performance Shares at the end
of the Performance Period, based upon the extent to which the Performance
Objectives were satisfied at the end of such period and pro-rated for the
portion of the Performance Period during which the Participant was employed by
the Company or an Affiliate; provided, however, that the Board may provide for
an earlier payment in settlement of such Performance Shares in such amount and
under such terms and conditions as the Board deems appropriate or desirable.


9.7            The settlement of a Performance Share shall be made in cash,
whole shares of Common Stock or a combination thereof and shall be made as soon
as practicable after the end of the applicable Performance Period.
Notwithstanding the foregoing, the Board in its sole discretion may allow a
Participant to defer payment in settlement of Performance Shares on terms and
conditions approved by the Board and set forth in the related Award Agreement
entered into in advance of the time of receipt or constructive receipt of
payment by the Participant.


9.8            Performance Shares shall not be transferable by the Participant.
The Board shall have the authority to place additional restrictions on the
Performance Shares including, but not limited to, restrictions on transfer of
any shares of Common Stock that are delivered to a Participant in settlement of
any Performance Shares.
 
ARTICLE X—CHANGES OF CONTROL OR OTHER FUNDAMENTAL CHANGES


10.1            Upon the occurrence of a Change of Control and unless otherwise
provided in the Award Agreement with respect to a particular Award:


 
(a)
all outstanding Stock Options shall become immediately exercisable in full,
subject to any appropriate adjustments in the number of shares subject to the
Stock Option and the Option Price, and shall remain exercisable for the
remaining Option Period, regardless of any provision in the related Award
Agreement limiting the exercisability of such Stock Option or any portion
thereof for any length of time;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
all outstanding Performance Shares with respect to which the applicable
Performance Period has not been completed shall be paid out as soon as
practicable as follows:



 
(i)
all Performance Objectives applicable to the Award of Performance Shares shall
be deemed to have been satisfied to the extent necessary to earn one hundred
percent (100%) of the Performance Shares covered by the Award;



 
(ii)
the applicable Performance Period shall be deemed to have been completed upon
occurrence of the Change of Control;



 
(iii)
the payment to the Participant in settlement of the Performance Shares shall be
the amount determined by the Board, in its sole discretion, or in the manner
stated in the Award Agreement, as multiplied by a fraction, the numerator of
which is the number of full calendar months of the applicable Performance Period
that have elapsed prior to occurrence of the Change of Control, and the
denominator of which is the total number of months in the original Performance
Period; and



 
(iv)
upon the making of any such payment, the Award Agreement as to which it relates
shall be deemed terminated and of no further force and effect.



 
(c)
all outstanding shares of Restricted Stock with respect to which the
restrictions have not lapsed shall be deemed vested, and all such restrictions
shall be deemed lapsed and the Restriction Period ended.



10.2            Anything contained herein to the contrary notwithstanding, upon
the dissolution or liquidation of the Company, each Award granted under the Plan
and then outstanding shall terminate; provided, however, that following the
adoption of a plan of dissolution or liquidation, and in any event prior to the
effective date of such dissolution or liquidation, each such outstanding Award
granted hereunder shall be exercisable in full and all restrictions shall lapse,
to the extent set forth in Section 10.1(a), (b) and (c) above.


10.3            After the merger of one or more corporations into the Company or
any Affiliate, any merger of the Company into another corporation, any
consolidation of the Company or any Affiliate of the Company and one or more
corporations, or any other corporate reorganization of any form involving the
Company as a party thereto and involving any exchange, conversion, adjustment or
other modification of the outstanding shares of the Common Stock, each
Participant shall, at no additional cost, be entitled, upon any exercise of such
Participant’s Stock Option, to receive, in lieu of the number of shares as to
which such Stock Option shall then be so exercised, the number and class of
shares of stock or other securities or such other property to which such
Participant would have been entitled to pursuant to the terms of the agreement
of merger or consolidation or reorganization, if at the time of such merger or
consolidation or reorganization, such Participant had been a holder of record of
a number of shares of Common Stock equal to the number of shares as to which
such Stock Option shall then be so exercised. Comparable rights shall accrue to
each Participant in the event of successive mergers, consolidations or
reorganizations of the character described above. The Board may, in its sole
discretion, provide for similar adjustments upon the occurrence of such events
with regard to other outstanding Awards under this Plan. The foregoing
adjustments and the manner of application of the foregoing provisions shall be
determined by the Board in its sole discretion. Any such adjustment may provide
for the elimination of any fractional shares which might otherwise become
subject to an Award. All adjustments made as the result of the foregoing in
respect of each Incentive Stock Option shall be made so that such Incentive
Stock Option shall continue to be an Incentive Stock Option, as defined in
Section 422 of the Code.
 
ARTICLE XI—AMENDMENT AND TERMINATION


11.1            Subject to the provisions of Section 11.2, the Board of
Directors at any time and from time to time may amend or terminate the Plan as
may be necessary or desirable to implement or discontinue the Plan or any
provision hereof. To the extent required by the Act or the Code, however, no
amendment, without approval by the Company’s shareholders, shall:
 
 
 

--------------------------------------------------------------------------------

 



 
(a)
materially alter the group of persons eligible to participate in the Plan;



 
(b) 
except as provided in Section 3.4, change the maximum aggregate number of shares
of Common Stock that are available for Awards under the Plan;



 
(c)
alter the class of individuals eligible to receive an Incentive Stock Option or
increase the limit on Incentive Stock Options set forth in Section 4.1(d) or the
value of shares of Common Stock for which an Eligible Employee may be granted an
Incentive Stock Option.



11.2            No amendment to or discontinuance of the Plan or any provision
hereof by the Board of Directors or the shareholders of the Company shall,
without the written consent of the Participant, adversely affect (in the sole
discretion of the Board) any Award theretofore granted to such Participant under
this Plan; provided, however, that the Board retains the right and power to:


 
(a) 
annul any Award if the Participant is terminated for cause as determined by the
Board; and



 
(b) 
convert any outstanding Incentive Stock Option to a Nonqualified Stock Option.



11.3            If a Change of Control has occurred, no amendment or termination
shall impair the rights of any person with respect to an outstanding Award as
provided in Article X.
 
ARTICLE XII—MISCELLANEOUS PROVISIONS


12.1            Nothing in the Plan or any Award granted hereunder shall confer
upon any Participant any right to continue in the employ of the Company or its
Affiliates or to serve as a Director or shall interfere in any way with the
right of the Company or its Affiliates or the shareholders of the Company, as
applicable, to terminate the employment of a Participant or to release or remove
a Director at any time. Unless specifically provided otherwise, no Award granted
under the Plan shall be deemed salary or compensation for the purpose of
computing benefits under any employee benefit plan or other arrangement of the
Company or its Affiliates for the benefit of their respective employees unless
the Company shall determine otherwise. No Participant shall have any claim to an
Award until it is actually granted under the Plan and an Award Agreement has
been executed and delivered to the Company. To the extent that any person
acquires a right to receive payments from the Company under the Plan, such right
shall, except as otherwise provided by the Board, be no greater than the right
of an unsecured general creditor of the Company. All payments to be made
hereunder shall be paid from the general funds of the Company, and no special or
separate fund shall be established and no segregation of assets shall be made to
assure payment of such amounts, except as provided in Article VII with respect
to Restricted Stock and except as otherwise provided by the Board.
 
12.2            The Plan and the grant of Awards shall be subject to all
applicable federal and state laws, rules, and regulations and to such approvals
by any government or regulatory agency as may be required. Any provision herein
relating to compliance with Rule 16b-3 under the Act shall not be applicable
with respect to participation in the Plan by Participants who are not subject to
Section 16 of the Act.


12.3           The terms of the Plan shall be binding upon the Company, its
successors and assigns.


12.4            Neither a Stock Option nor any other type of equity-based
compensation provided for hereunder shall be transferable except as provided for
in Section 6.2. In addition to the transfer restrictions otherwise contained
herein, additional transfer restrictions shall apply to the extent required by
federal or state securities laws. If any Participant makes such a transfer in
violation hereof, any obligation hereunder of the Company to such Participant
shall terminate immediately.
 
 
 

--------------------------------------------------------------------------------

 


12.5            This Plan and all actions taken hereunder shall be governed by
the laws of the State of Texas.


12.6            Each Participant exercising an Award hereunder agrees to give
the Board prompt written notice of any election made by such Participant under
Section 83(b) of the Code, or any similar provision thereof.


12.7            If any provision of this Plan or an Award Agreement is or
becomes or is deemed invalid, illegal or unenforceable in any jurisdiction, or
would disqualify the Plan or any Award Agreement under any law deemed applicable
by the Board, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Board, materially altering the intent of the Plan or the
Award Agreement, it shall be stricken, and the remainder of the Plan or the
Award Agreement shall remain in full force and effect.
 
12.8            The grant of an Award pursuant to this Plan shall not affect in
any way the right or power of the Company or any of its Affiliates to make
adjustments, reclassification, reorganizations, or changes of its capital or
business structure, or to merge or consolidate, or to dissolve, liquidate or
sell, or to transfer all or part of its business or assets.


12.9            The Plan is not subject to the provisions of ERISA or qualified
under Section 401(a) of the Code.


12.10           If a Participant is required to pay to the Company an amount
with respect to income and employment tax withholding obligations in connection
with (i) the exercise of a Nonqualified Stock Option, (ii) certain dispositions
of Common Stock acquired upon the exercise of an Incentive Stock Option, or
(iii) the receipt of Common Stock pursuant to any other Award, then the issuance
of Common Stock to such Participant shall not be made (or the transfer of shares
by such Participant shall not be required to be effected, as applicable) unless
such withholding tax or other withholding liabilities shall have been satisfied
in a manner acceptable to the Company. To the extent provided by the terms of an
Award Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under an Award by any of the following means (in addition to the Company’s right
to withhold from any compensation paid to the Participant by the Company) or by
a combination of such means: (i) tendering a cash payment; (ii) authorizing the
Company to withhold shares of Common Stock from the shares of Common Stock
otherwise issuable to the Participant as a result of the exercise or acquisition
of Common Stock under the Award, provided, however, that no shares of Common
Stock are withheld with a value exceeding the minimum amount of tax required to
be withheld by law; or (iii) delivering to the Company owned and unencumbered
shares of Common Stock.


 
 

--------------------------------------------------------------------------------

 